Title: To Benjamin Franklin from John Torris, 8 October 1779
From: Torris, John
To: Franklin, Benjamin


Honnd. SirDunkerque 8th. Octor. 1779.
I have recd. with gratitude the Two Letters your Excellency did me the Honnour to write me the 28th. ulto. & 2d. Inst.
I shou’d have had the honnour to Answer the first Immediatly, had I not been in daily expectation to receive the Commission for the Black Princess, which your Excellency has been pleased to Promise to send in a few days & we want it very much to Listen [enlist?] the Crew.
The Promptitude with which your Excellency has sent the Condamnations for the good will & the 9. last Ransoms of our Black Prince, prompts my warmest thanks. These Condamnations & Letters to the admiralty have been forwarded on receit.

I have no Concern & know nothing about the Black Prince of Salem: your Excellency’s kind enquiery thereon is an other obligation Confer’d on me.
Capt. Ryan & his officers did not fire at the good will with English Coulors, But at same Time observe they have always been decoy’d in this manner by the Ennemy, Because: Two guns are allowed thus, as ruse de Guerre. However, shou’d your Excellency order not to Practise it, your directions shall be obeied.
I beg Leave to express your Excellency my gratitude, for your favours to the Brave Mr. Ryan. I wish your Excellency wou’d grant him Protection to obtain him a Title in the Navy of the untited states & Secure thus this good officer to the american Government.
The Black Prince haveing finisht the Cruise, she has been Sold & I have bought her again yesterday at the admiralty. I shall refit her directly for three other months Cruise, & with the Same Crew, but under the Command of Mr. Pattrick Dowlin who was first Lieutenant on Board, & who is an honest Brave man & best qualified in every respect for this Command, & for all our Confidence, which, endeed, we ow him as a reward for his most essential Services on board. Mr. Ryan & all the Concerns beg Leave to recommand Mr. Dowlin to Your Excellency in the most favourable manner. Mr. Marchant has Taken a French Employ & has given up his Commission to Mr. Coffyn who sends it to your Excellency, entreating to back it in margin to Mr. Pattrick Dowlin, & we think ’Twill be Legal thus, as Mr. Marchant is retired & ’Tis for the Same Cutter? Shou’d your Excellency Presume it not, we Beseech you will send me a fresh one as soon as possible, as the Vessell will be ready in a few days.
I have Contracted at Boulogne, where they Build as well as in England, for a fine Large Cutter to mount 22. Six & Nine Pounders, for Mr Ryan, who’s health being a little altered, will stay ashore to see the work, which must be compleated in 4 months fit for sea, & I Promise great Success with such a Vessell & Captain.
The New Prisonners brot. here & those put ashoare in great Britain, & of which Mr. Coffyn sent your Excellency the Particulars, will, we hope, enable to effect the Exchange of our 21. men whom we want greatly endeed.
I Left to Mr. Coffyn the Pleasure to advise your Excellency of all the Particulars relative to the arrival of the Black Prince.
The Lloyds List of the 28th. ulto. mentions the retaking of the Hopewell Capt. Bell, Prisonner here, our last Prise, by the Brilliant Privateer of Jersey & we loose there 6. men more.
I have the Honnour to be with greatest respect Honnourd Sir Your most obedient & most oblidged Humble Servant
J. Torris


P.S. I am this moment with the Letter your Excellency did me the honnour to write me the 5th. Inst.— Tis full Time to fulfill your Excellency’s wishes, & this very night I send my Correspondant at Morlaix, a Copy of your Excellency’s favour, & the Two Enclosed, with orders to send forthwith by the Coach, or any other Safe Conveyance, to your Excellency at Mr. Grand’s at Paris, the Jappan’d Box mentd. Containing those Essential Papers, with the Key &c well Sealed— I request them to Purchase the Trunks as cheap as Possible, but not above £1000. l.t.
Any orders from your Excellency will be obeyed with all the gratitude.

 
Endorsed: Torris, 8 Oct. 1779
